Citation Nr: 0805779	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had service with the New Philippine Scouts from 
June 1946 to March 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.   

FINDING OF FACT

The appellant's only service was with the New Philippine 
Scouts from June 1946 to March 1949.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.41 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a nonservice-connected disability 
pension.  Eligibility for VA benefits is governed by 
statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 
3.1, 3.6.  Non-service-connected disability pension may be 
awarded to a veteran of war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran meets the service requirement if he or she 
served in the "active military, naval, or air service" during 
the time periods listed in 38 U.S.C.A. § 1521(j).

The appellant served in the Philippine Scouts from June 1946 
to March 1949.  All enlistments in the Philippine Scouts 
between October 6, 1945, and June 30, 1947, were in the "New" 
Philippine Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. 
Principi, 4 Vet. App. 100 (1993).  New Philippine Scouts are 
limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See Laruan, 1 Vet. App. at 101.  Under section 107(b), 
service in the New Philippine Scouts is not deemed to be 
"active military, naval, or air service" for purposes of 
eligibility for nonservice-connected pension benefits. Id.  
Therefore, the appellant, whose only service was in the New 
Philippine Scouts from June 1946 to March 1949, does not meet 
the qualifying service requisite for a non-service-connected 
pension.

The Court has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Similar 
restrictions involving Philippine service have been held not 
to violate the United States Constitution.  See Quiban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
rehearing denied (July 18, 1991).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).

In summary, the appellant's only service was with the New 
Philippine Scouts from June 1946 to March 1949.  Pursuant to 
statutory and case law, the appellant's service in the former 
"New" Philippine Scouts was not active military, naval, or 
air service for purposes of qualifying for VA benefits except 
for certain specified benefits.  38 U.S.C. § 107(b).  Pension 
is not a specified benefit, so it is not available to a 
former "New" Philippine Scout.  See 38 U.S.C. § 107(b).  
Therefore, the service does not provide the appellant basic 
eligibility for non-service-connected pension.  Accordingly, 
the appellant's claim for VA pension benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service to establish status as a 
proper claimant for VA pension benefits.  The record includes 
service department verification from alternate records 
sources showing the uncontested service dates.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The Court has held that when the interpretation of a statute 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).


ORDER

Basic eligibility for entitlement to VA pension benefits is 
not established.  The appeal is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


